Citation Nr: 1403635	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-27 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hypertension to include as due to exposure to diesel fumes. 

2.  Entitlement to service connection for peripheral neuropathy of both upper and lower extremities to include as due to exposure to diesel fumes or asbestos. 

3.  Entitlement to service connection for a respiratory disorder to include as due to exposure to asbestos. 

4.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD). 

5.  Entitlement to service connection for cardiovascular disease to include as due to exposure to diesel fumes.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from July 1962 to July 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  In this case, the most recent VA treatment records in the claims file are from March 2010; therefore, pursuant to VA's duty to assist the Veteran with the development of the claims, the RO should obtain any outstanding VA treatment records related to the claimed disabilities since March 2010.  38 C.F.R. § 3.159(c). 

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

Service Connection for Hypertension, Heart Disease, and Peripheral Neuropathy

The Veteran contends that he was exposed to diesel fumes on board the USS Glacier (AGB-4), which resulted in hypertension, heart disease, and peripheral neuropathy.  The record indicates that the Veteran has been diagnosed with hypertension and that he has been treated for heart disease and blood clots since 1986.  In support of his claim, the Veteran provided printouts from various medical websites that show some link between exposure to diesel fumes and heart disease.  

The Veteran has not been afforded a VA examination to address service connection for hypertension, heart disease, and peripheral neuropathy as a result of the reported exposure to diesel fumes.  In light of the "low threshold" for examination and medical opinion as announced in Mclendon, the Board finds that remand for a VA examination and nexus opinion is necessary to help determine if the Veteran currently has hypertension, heart disease, or peripheral neuropathy, and, if so, whether any of these disabilities is related to service.


Service Connection for Respiratory Disorder and Peripheral Neuropathy as a Result of Asbestos Exposure

The Veteran has claimed service connection for a respiratory disorder and peripheral neuropathy to include as due to exposure to asbestos during active service.  The Veteran states that he was stationed in the engine room of the USS Glacier (AGB-4) during active service in the U.S. Navy, where he was exposed to asbestos.  

The RO provided the Veteran with an asbestos questionnaire as part of the August 2008 notice letter.  The record does not reflect that the Veteran returned the completed questionnaire to VA.  The Veteran should provide as much detail as possible about the reported in-service exposure to asbestos in order for VA to appropriately adjudicate the claim.

Moreover, the Veteran has not been afforded a VA examination to address service connection for a respiratory disorder and peripheral neuropathy as a result of the reported exposure to asbestos.  In light of the "low threshold" for examination and medical opinion as announced in Mclendon, the Board finds that remand for a VA examination and nexus opinion is necessary to help determine if the Veteran currently has a respiratory disability or peripheral neuropathy, and, if so, whether any of these disabilities is related to the reported in-service exposure to asbestos.

Service Connection for PTSD 

The Veteran has claimed service connection for PTSD.  The Veteran contends that, on the last day of active service as he was leaving the USS Glacier (AGB-4) in Antarctica, he witnessed a dock worker get electrocuted when the worker was switching the ship's power to shore power.  The Veteran states that he still sees images of this event until today.  An August 2005 VA treatment record shows that the Veteran had a positive PTSD screen.  Efforts to verify the Veteran's reported stressor of electrocuted dock worker have been associated with the file; however, given the specific day and incident that the Veteran described, VA should undertake additional efforts to obtain any accident report associated with the reported electrocution of the dock worker.

Moreover, the Veteran has not been afforded a VA examination to address service connection for PTSD.  In light of the "low threshold" for examination and medical opinion as announced in Mclendon, the Board finds that remand for a VA examination and nexus opinion is necessary to help determine if the Veteran has a current psychiatric disability, and, if so, whether such disability is related to service.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should undertake additional efforts to obtain any outstanding VA treatment records related to all the claimed disabilities from March 2010 to the present.  

2.  The RO/AMC should send to the Veteran the asbestos questionnaire and request that the Veteran complete it and return it to VA. 

3.  Schedule the Veteran for a VA examination to assist in determining whether the Veteran has a current diagnosis of peripheral neuropathy or respiratory disorder as well as the etiology of the hypertension, heart disease, peripheral neuropathy, and respiratory disorder, if diagnosed.  The VA examiner should specifically comment on whether the Veteran has any current disabilities that are related to the claimed exposure to diesel fumes or asbestos.    

The claims file should be made available to the VA examiner for review, and the examination report should reflect that such review has been accomplished.  All necessary testing should be conducted and all appropriate diagnoses rendered.    
The VA examiner should provide an opinion with rationale as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's hypertension had its origin in service or is related to the Veteran's active service to include exposure to diesel fumes or asbestos.  

The VA examiner should provide an opinion with rationale as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's heart disease had its origin in service or is related to the Veteran's active service to include exposure to diesel fumes or asbestos.  

The VA examiner should provide an opinion with rationale as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's peripheral neuropathy had its origin in service or is related to the Veteran's active service to include exposure to diesel fumes or asbestos.  

The VA examiner should provide an opinion with rationale as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's respiratory disorder had its origin in service or is in any way related to the Veteran's active service to include exposure to diesel fumes or asbestos.  

4.  Attempt to verify the claimed PTSD stressor by requesting any accident report associated with the reported electrocution of the dock worker at the base in Antarctica on or about July 29, 1964.  Efforts to obtain these records should be associated with the claims file, and requests for these records should continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  The RO/AMC should notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if the records are unavailable.

5.  Schedule the Veteran for a VA examination to assist in determining whether the Veteran has a current diagnosis of an acquired psychiatric disability to include PTSD and, if so, the etiology of such psychiatric disability.  The VA examiner should specifically comment on the relationship between the Veteran's reported stressor of electrocuted dock worker and any current psychiatric disability he may have.  

The claims file should be made available to the VA examiner for review, and the examination report should reflect that such review has been accomplished.  All necessary testing should be conducted and all appropriate diagnoses rendered.    

The VA examiner should provide an opinion with rationale as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed psychiatric disability had its origin in service or is in any way related to the Veteran's active service.  

6.   Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


